Citation Nr: 1232014	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  07-21 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for asbestos-related pleural disease, prior to August 13, 2010.

2.  Entitlement to an increased rating for asbestos-related pleural disease, currently evaluated as 30 percent disabling from August 13, 2010.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to June 1946. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Regional Office (RO) in Boston, Massachusetts.  

In an April 2008 rating decision, the RO denied entitlement to a compensable rating for asbestos-related pleural disease.  In a July 2011 rating decision, the RO increased the evaluation of the Veteran's asbestos-related pleural disease to 30 percent, effective August 13, 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher ratings for his service-connected asbestos-related pleural disease.  The Board regrets any further delay in adjudicating this claim, but must remand the case for continued non-compliance with prior Board remand directives.  

This claim was remanded in October 2011 for a VA examination that included a pulmonary function test containing the full range of results necessary to rate the Veteran's disability, including maximum exercise capacity and maximum oxygen consumption with cardiorespiratory limitation.  While the November 2011 VA respiratory examination report contains findings pertinent to FEV-1, FVC, FEV- 1/FVC, DLCO (SB), it does not contain sufficient information for the Board to determine whether the Veteran's "maximum exercise capacity is between 15-20 ml/kg/min oxygen consumption with cardiorespiratory limitation, or whether it is less than 15 ml/kg/min" as phrased in DC 6833.  Indeed, in an Informal Hearing Presentation submitted in August 2012, the Veteran's representative correctly notes that these specific tests have not been performed and that the failure to secure these results constitutes noncompliance with the Board's remand instructions.  

The Board thus has no discretion and must remand this matter for compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 (Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board should return the report as inadequate for evaluation purposes).  On remand, the RO should obtain an addendum to the November 2011 VA examination report that includes the Veteran's maximum exercise capacity in terms of oxygen consumption with cardio-respiratory limitation, or if necessary, provide the Veteran with a new examination to obtain such findings.  If this specialized testing cannot be performed, it must be explained to the Board why such testing cannot be accomplished.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After associating any pertinent, outstanding records with the claims folder, the Veteran's claims folder should be returned to the examiner who conducted the November 2011 VA examination for an addendum.  If that examiner is no longer available, or if that examiner determines that another examination would be helpful, the Veteran should be scheduled for a new VA examination.  The examiner is asked to indicate whether the Veteran's maximum exercise capacity is between 15-20 ml/kg/min oxygen consumption with cardiorespiratory limitation, or whether it is less than 15 ml/kg/min due to his service-connected asbestos-related pleural disease.  If this specialized testing cannot be performed, or is in appropriate due to the Veteran's physical limitations, it must be clearly indicated why such testing cannot be accomplished.  The examiner should provide a complete rationale for any opinion provided.  

2.  Then, readjudicate the claim.  The Veteran must be furnished a Supplemental Statement of the Case and given a reasonable period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

